Exhibit 10(ii)(1) EXECUTIVE BENEFITS PLAN AGREEMENT THIS AGREEMENT, made this 24th day of August, 1993, by and between Houston Lighting & Power Company, a Texas corporation (the “Company”), and David M. McClanahan (“Employee”); W I T N E S S E T H WHEREAS, the Company has adopted the Houston Industries Incorporated Executive Benefits Plan (“Plan”) to provide disability benefits, salary continuation benefits and death benefits for certain of its officers pursuant to which individual executive benefits agreements are to be entered into with such officers to whom coverage under the Plan has been extended; and WHEREAS, Employee has performed his duties with ability and distinction and the Company recognizes that the future growth and continued success of the Company’s business may well reflect the competent services rendered by Employee; and WHEREAS, the Company desires to reward and retain the services of the Employee and also to assist him in providing for contingencies of disability or death during employment or after retirement by extending to Employee coverage under the Plan as long as he continues to be an officer of the Company; and WHEREAS, Employee is willing to continue to serve as an officer of the Company, provided the Company will agree to provide additional executive benefits in the form of certain payments in the event of Employee’s disability or death; and WHEREAS, Employee is considered a highly compensated employee or member of a select management group of the Company; NOW, THEREFORE, in consideration of the premises, and the agreements hereinafter contained, the parties hereto agree as follows: 1.Reference to Plan.This Agreement is being entered into in accordance with and subject to all of the terms, conditions and provisions of the Plan and administrative interpretations thereunder, if any, which have been adopted by the Committee designated under the Plan (the “Committee”) and are still in effect on the date hereof.Employee has received a copy of, and is familiar with the terms of, the Plan and any such administrative interpretations, which are hereby incorporated herein by reference. 2.Benefits.Subject to the conditions set forth in Paragraph 3 hereof and all other terms and conditions of the Plan and this Agreement, the Company agrees as follows: (a)Supplemental Disability Benefits.If the Employee becomes disabled during his employment as an officer of the Company, he will receive benefits under the Long Term Disability Plan of Houston Industries Incorporated as if the term “total disability” under said Plan was defined as an illness or injury which prevents him from performing the duties of an officer of the Company. (b)Salary Continuation Benefits.If the Employee dies during the period of his employment as an officer of the Company, or dies during a period of disability as described in (a) above, which disability had commenced while Employee was employed as an officer of the Company, then the Company shall pay to the
